Citation Nr: 0514928	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  04-01 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for the residuals of a head injury, with post-
traumatic encephalopathy and a history of seizures, for 
accrued benefit purposes.

2.  Entitlement to an effective date prior to April 5, 2001, 
for the assignment of a total disability rating based on 
individual unemployability due to service-connected 
disability for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Mary A. Royal, Attorney at Law




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1968.

These matters come to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for the residuals 
of the head injury and assigned a 10 percent rating for the 
disorder for accrued benefit purposes.  The RO also awarded a 
total disability rating based on individual unemployability, 
with an effective date of April 5, 2001, also for accrued 
benefit purposes.  The appellant perfected an appeal of the 
rating assigned for the residuals of the head injury, and the 
effective date awarded for the assignment of a total rating.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim and fulfilled the duty to assist 
her in developing that evidence.

2.  The residuals of a head injury are manifested by a 
history of seizures, controlled with medication, with no 
evidence of a seizure for at least two years prior to the 
veteran's death in August 2002.

3.  Prior to April 5, 2001, the veteran's service-connected 
disabilities consisted of a post-operative medial 
meniscectomy of the left knee, with ligamentous instability, 
rated as 40 percent disabling; the residuals of the head 
injury, rated as 10 percent disabling; and aphasia/dysphasia, 
anosmia, and headaches, as residuals of the head injury, all 
rated as non-compensable.

4.  The evidence does not show that, prior to April 5, 2001, 
the veteran's service-connected disabilities precluded him 
from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
10 percent for the residuals of a head injury, with post-
traumatic encephalopathy and a history of seizures, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.121, 4.124a, Diagnostic Codes 8045 and 8910 
(2004).

2.  The criteria for an effective date prior to April 5, 
2001, for the award of a total disability rating based on 
individual unemployability are not met.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.3, 4.16 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that she is entitled to accrued 
benefits based on the veteran having been totally disabled 
for a minimum of two years prior to his death in August 2002.


Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

The provisions of the VCAA are potentially applicable to all 
claims filed on or after the date of enactment (November 9, 
2000), or filed before the date of enactment and pending 
before VA on that date.  See VAOPGCPREC 7-03.  The 
appellant's claim for accrued benefits was filed in August 
2002.  The provisions of the VCAA are, therefore, potentially 
applicable to the instant appeal.  VA's General Counsel has 
held, however, that if, in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOPGCPREC 8-03.  
Precedential opinions of VA's General Counsel are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 
(2003).

The RO notified the appellant of the information and evidence 
needed to substantiate her claim in October 2002 by informing 
her of the evidence required to establish entitlement to 
accrued benefits.  The RO also informed her of the 
information and evidence that she was required to submit, the 
evidence that the RO would obtain on her behalf, and the need 
to advise VA of or submit any evidence that pertains to the 
claim.  The RO informed her that although VA would make 
reasonable efforts to obtain the evidence she identified, it 
was ultimately her responsibility to provide the evidence in 
support of her claim.

In the March 2003 rating decision here on appeal, the RO 
granted service connection for the residuals of the head 
injury and assigned a 10 percent rating for the disorder, and 
also awarded a total disability rating based on 
unemployability.  The appellant then submitted a notice of 
disagreement with the assignment of the 10 percent rating, 
and the effective date for the award of the total rating.  
Because she raised those issues in the context of her appeal 
of the rating and effective date initially assigned, the 
Board finds that the provisions of the VCAA are not 
applicable to the instant appeal.

Assuming, for the sake of argument, that the VCAA is 
applicable to the appellant's appeal, the Board finds that in 
the October 2002 notice the RO informed her of the relative 
responsibilities of the appellant and VA in developing any 
evidence relevant to her claim.  In this regard the Board 
notes that the determination pertaining to accrued benefits 
must be based on the evidence in the claims file at the time 
of the veteran's death.  See Jones v. Brown, 8 Vet. App. 558 
(1996), overruled on other grounds, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).

The RO also provided the appellant a copy of the appealed 
rating decision and a statement of the case.  In these 
documents the RO notified her of the law and governing 
regulations and the reasons for the determinations made 
regarding her claim.  The RO also informed her of the 
cumulative evidence previously provided to VA or obtained by 
VA on her behalf, and any evidence she identified that the RO 
was unable to obtain.  The Board finds that in all of these 
documents the RO informed the appellant of the evidence she 
was responsible for submitting, and what evidence VA would 
obtain in order to substantiate her claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that an error in the adjudicative process is 
not prejudicial unless it "affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, No. 02-1077, slip 
op. at 15 (U.S. Vet. App. April 15, 2005).  In addition to 
the reasons shown above, the Board notes that throughout her 
appeal the appellant has been represented by counsel who, by 
her written statements, has shown that she is fully versed in 
the criteria for establishing entitlement to a higher rating 
or an earlier effective date.  For these reasons the Board 
finds that any deficiency in informing the appellant of the 
evidence needed to substantiate her claim is not prejudicial 
to her, in that such a deficiency would not affect the 
essential fairness of the adjudication.

The RO has obtained the veteran's VA treatment records and a 
copy of his claims file from the Social Security 
Administration (SSA).  In addition, the veteran, during his 
lifetime, submitted private medical opinions in support of 
his pending appeal.  The appellant and her representative 
have been afforded the opportunity to present evidence and 
argument, and have done so.  She has not indicated the 
existence of any other evidence that is relevant to her 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of her appeal and that, 
given the nature of an accrued benefits claim, no additional 
development is warranted.  See 38 C.F.R. §§ 3.159(c), 
3.1000(d)(4) (2004).
Factual Background

In an April 1968 rating decision the RO granted service 
connection for a post-operative medial meniscectomy of the 
left knee with ligamentous instability, and assigned a 
20 percent rating for the disorder.  The rating was increased 
to 30 percent effective in October 1989, and to 40 percent 
effective in January 1992.

The medical evidence shows that the veteran was hospitalized 
in September 1989 for chronic alcohol abuse, acute and 
continuous.  When admitted, the treatment provider noted that 
the veteran had a 20-year history of alcohol abuse, and that 
he had drunk heavily on the day of admission.

A private hospital record dated January 13, 1990, shows that 
six days prior to admission the veteran, who was described as 
an alcoholic, had fallen down a flight of stairs and struck 
his head.  He refused to seek medical treatment until he was 
arrested and brought to the hospital on the 13th of January.  
As a result of a computerized tomography (CT) scan of the 
brain, his physicians determined that he had incurred a skull 
fracture, an epidural hematoma, left temporal contusion, and 
right frontal contusion.  At the time of admission he was 
confused, dysphasic, and had minimal right-sided weakness.  A 
psychiatric evaluation resulted in the conclusion that he was 
unable to give informed consent, and he was held in the 
hospital against his will.  Although his neurologic 
functioning improved, he became progressively more violent 
and threatening, and left the hospital during a psychiatric 
evaluation.  Due to his behavior he was considered a risk to 
himself and others, and he was apprehended and returned to 
the hospital.  When re-admitted he smelled of alcohol.  He 
then had mild dysphagia, but no other focal neurologic 
abnormalities.  A second CT scan showed the intracranial 
injury to be healing.  Due to his continuing psychiatric 
problems, including threatening to kill several people and 
blow up the hospital, he was transferred to a psychiatric 
hospital with discharge diagnoses of a closed head injury, 
cerebral contusions, post-traumatic organic brain syndrome, a 
personality disorder, and alcoholism.

He was admitted to the psychiatric hospital with provisional 
diagnoses of rule out organic mood disorder and alcohol abuse 
by history.  While hospitalized the treatment provider noted 
that the veteran had lost his employment as an electronics 
repairman in September 1989 due to heavy drinking.  Since 
then he had increasing marital and financial problems.  A 
neurologic examination was normal, but his behavior was 
characterized as that of someone who had had a head injury.  
His symptoms were diagnosed as a post-traumatic brain 
syndrome, which improved with treatment.  He was discharged 
from the psychiatric hospital with diagnoses of alcohol 
dependence and a subdural hematoma.  He was treated during 
the hospitalization with Tegretol, and that medication was 
continued at discharge.

Following the psychiatric hospitalization the veteran 
received follow-up care in the VA Neurology Clinic.  When 
initially examined in February 1990 the neurologist noted 
that the veteran had incurred a closed head injury on January 
8, 1990, resulting in an epidural hematoma, a skull fracture, 
and contusions and swelling of the brain.  According to the 
veteran and his spouse, the head injury had occurred when he 
fell from a ladder when his service-connected left knee gave 
out.  The day after the injury he exhibited problems with 
speech, vision, memory (he was unable to remember anything 
since 1974), and behavior.  A neurologic examination in March 
1990 revealed no abnormalities, but the treating neurologist 
found that the veteran continued to suffer speech and motor 
deficits (for which he was referred to Occupational Therapy), 
that he was unable to work at a physically-demanding job or 
operate dangerous machinery and that, "in essence," he was 
unable to work.

The veteran initially claimed entitlement to service 
connection for the residuals of the head injury in March 
1990, when he asserted that the head injury had been caused 
by his service-connected left knee giving way.  In a 
statement submitted with that claim he reported that he had 
started drinking to alleviate the pain in his knee, and that 
he lost his job in September 1989 because he stayed 
intoxicated 24 hours a day.  He also reported that on January 
8, 1990, he was drinking and fell when his left knee 
collapsed, resulting in a head injury.  He claimed to be 
totally disabled since incurring the head injury, although 
the only symptom he reported was the inability to speak 
properly.  He stated that he had not drunk since January 1990 
because he had been told that drinking could cause him to 
have a seizure.

The RO provided him a VA neurology examination in November 
1990, during which the examiner noted that the veteran had 
received speech therapy since the January 1990 head injury, 
and that he had no sense of taste or smell.  He also 
complained of intermittent blurry vision, left-sided 
headaches, and emotional lability.  The examiner noted that 
he had been prescribed Tegretol prophylactically for half a 
year, but he did not indicate that the veteran had had any 
seizures.  The examination resulted in a diagnosis of post-
traumatic encephalopathy with residual dysphasia, anosmia, 
visual blurring, and headaches that were then totally 
disabling.

During a January 1991 VA neuropsychiatric examination the 
veteran reported that he had stopped working because of 
problems with his knee.  The testing revealed mild word-
finding difficulties and mild deficits in motor functioning.  
Intellectually he was functioning in the high-average range 
and his memory and learning ability were superior, and the 
examining neuropsychologist determined that he had no 
seriously limiting cognitive limitations.  His personality 
evaluation, however, indicated that he needed assistance in 
channeling his "excess energy" and to develop 
"interpersonal insight."

Based on the evidence shown above, in a June 1993 decision 
the Board denied entitlement to service connection for the 
residuals of the head injury, including post-traumatic 
encephalopathy, dysphasia, anosmia, hearing loss, visual 
blurring, and headaches.  The Board found that the 
preponderance of the evidence showed that the fall in January 
1990 was due to the veteran's drinking, not his left knee 
giving way.

Evidence received following the June 1993 decision includes 
VA treatment records, which show that he was hospitalized 
from April to May 1992 for rehabilitation due to alcohol 
dependence.  He then reported that the longest period he had 
been off any substances was for four months from 1989 to 
1990.  He had previously been hospitalized for detoxification 
in 1984, 1989, and in March 1992.  He purportedly had four 
months of sobriety after having gone through detoxification 
in 1989.  While hospitalized he had a court date scheduled 
for a charge of driving while intoxicated.  He had not worked 
since January 1990, when he incurred the head injury.  The 
therapist noted that his cognitive functioning was "okay," 
although he had word-finding difficulty when stressed.  When 
hospitalized he was taking Dilantin, but there is no 
reference to any actual seizures.

He was committed to the VA medical center (MC) for ethanol 
abuse in July 1992.  He had purportedly overdosed on alcohol 
and Tegretol the day prior to admission, and was considered a 
danger to himself.  He told his therapist that he had taken 
the Tegretol in order to "get attention from his wife."

He was hospitalized in the Substance Abuse Treatment Program 
from December 1992 to January 1993.  He was then on probation 
for having received a citation for driving while intoxicated.  
On admission the therapist noted that he had vocational 
problems due to a mental disability, and that he thought he 
was incapacitated due to physical and mental problems.  The 
hospital summary indicates that he had a seizure disorder, 
and he was receiving Dilantin, but there is no reference to 
him having had any actual seizures.

He was in the VA domiciliary from March to September 1993 for 
the treatment of alcoholism.  At that time he was being 
medicated with Dilantin, and several dose adjustments were 
needed due to a very high Dilantin blood level in April 1993.  
While in the domiciliary he received a citation for driving 
while intoxicated, resulting in his discharge in September 
1993.  Although he was given a supply of Dilantin when 
discharged, there is no reference to him ever actually having 
a seizure.

VA treatment records show that he was hospitalized in 
February 1995 after experiencing a fall when walking out of a 
tavern, when he presumably had a seizure.  He was admitted to 
the Intensive Care Unit with a strong odor of alcohol and was 
given Dilantin.  His past medical history was significant for 
a seizure disorder since he incurred a head injury in 1990.  
He also had hepatomegaly and thrombocytopenia due to chronic 
alcohol abuse.  He denied taking his seizure medication 
regularly.  He left the hospital against medical advice 
before diagnostic testing was completed.

He was hospitalized again in March 1995.  On admission he 
smelled strongly of alcohol, and the treatment provider noted 
that he had a history of acute and chronic alcohol abuse with 
hepatomegaly and thrombocytopenia.  He reported having lost 
his seizure medication, and not having taken any for a week 
and a half.  He also reported that he thought he had had a 
seizure.  His Dilantin was re-instituted, and he was 
discharged to the domiciliary with a diagnosis of alcohol 
liver disease.

When admitted to the domiciliary in April 1995 he reported 
having had a seizure, which he attributed to not having his 
medication.  After being admitted to the domiciliary he again 
became intoxicated, and he was re-admitted to the VAMC for 
detoxification.  When admitted for detoxification the 
treatment provider noted that he appeared to be acutely ill, 
with weakness, jaundice, and ascites secondary to alcohol 
liver disease.  Testing revealed a Dilantin level above the 
therapeutic range, which was assessed as Dilantin 
intoxication.  He was then returned to the domiciliary, where 
he remained until October 1995.

The veteran submitted a claim for a total disability rating 
based on individual unemployability in August 1998.  He then 
reported that he had last worked in January 1990 as an 
electronics technician, and that he was unable to work due to 
the left knee disability and end stage liver disease.  He 
again asserted that the fall in January 1990 had been caused 
by his service-connected left knee disability.  The RO denied 
that claim in November 1998 on the basis that the evidence 
did not show that the service-connected left knee disability, 
which was the veteran's only service-connected disability, 
would preclude him from all forms of substantially gainful 
employment.  The veteran perfected an appeal of that 
decision.  In January 2000 his representative indicated that 
he was withdrawing his appeal of the November 1998 decision.  

In his April 1999 substantive appeal related to the November 
1998 decision, the veteran again claimed entitlement to 
service connection for the residuals of the head injury.  In 
conjunction with that claim he submitted a May 1999 VA 
treatment record indicating that he continued to receive 
treatment for the left knee disability and end-stage liver 
disease due to alcohol abuse, and that he had a history of a 
subdural hematoma following a head injury due to a fall.  In 
that treatment record his physician provided the opinion that 
"based on the patient's recollection," it was possible for 
the left knee disability to have caused the fall resulting in 
the head injury.  The physician also noted that the veteran 
had a history of a seizure disorder, then in remission.

In a June 2000 rating decision the RO determined that new and 
material evidence had not been received to reopen the claim 
for service connection for the residuals of the head injury.  
The veteran perfected an appeal of that decision.  In the 
June 2000 notice of disagreement his representative indicated 
that it was also his intent to continue his appeal of the 
denial of a total disability rating based on unemployability, 
and the RO included that issue in December 2000 and April 
2001 supplemental statements of the case.  The veteran 
submitted an additional substantive appeal incorporating that 
issue in June 2001.

The evidence developed in conjunction with the appeal 
includes a December 1995 VA hospital summary indicating that, 
when the veteran was hospitalized in March 1995, he received 
an overdose of Dilantin to control his seizures that caused 
liver toxicity and metabolic encephalopathy.  He also had 
cirrhosis with end-stage liver disease.  The treatment 
provider noted that the veteran had a history of drinking, 
but the veteran reported being sober for some time.  He had 
been hospitalized in August 1995 for paracentesis, which was 
again performed in December 1995 due to marked ascites.  The 
admissions note indicates that the veteran reported that his 
liver problems began with the March 1995 hospitalization, 
when he received an overdose of Dilantin.

During a November 2000 hearing the veteran testified that he 
was still unable to smell or taste, but his difficulties with 
speech had resolved with therapy.  He was not receiving any 
medical treatment for the residuals of the head injury.

He presented the report of a January 2001 private orthopedic 
evaluation showing that he then reported having had a loss of 
memory since the January 1990 head injury.  He also reported 
having difficulty finding words when speaking.  The private 
physician reviewed his medical records and noted that he had 
incurred a small subdural hematoma and brain contusion, which 
the physician found could cause longstanding neurological 
problems.  He also noted, however, that the veteran had liver 
disease secondary to alcoholism, which could also cause 
mental problems.  He suggested that the veteran undergo a 
neurological evaluation in order to determine whether he had 
any neurological problems related to the head injury, rather 
than alcoholism.

In a February 2001 report the private orthopedist stated that 
his January 2001 opinion was based on review of the veteran's 
medical records and the history reported by the veteran.  He 
provided the opinion that, due to the veteran's significant 
left knee disability and the significant subdural hematoma 
that seemed to have affected his mind and/or memory, the 
veteran was not employable.

In a statement dated April 5, 2001, the veteran's 
representative requested that his appeal be expedited because 
he had end-stage liver disease.  

In a May 2002 decision the Board found that new and material 
evidence had been received, reopened the claim for service 
connection for the residuals of the head injury, and granted 
service connection.  The Board then remanded the issue of 
entitlement to a total disability rating based on 
unemployability for additional development and to allow the 
RO to consider the issue of the rating to be assigned for the 
residuals of the head injury in the first instance.

In June 2002 the veteran's representative submitted copies of 
the medical evidence in his SSA claims file.  That evidence 
includes the report of a June 1990 psychiatric evaluation 
that was conducted in conjunction with his claim for SSA 
disability benefits.  The examiner noted that the veteran was 
intoxicated when he appeared for the examination.  He 
reported having a speech problem, for which he had undergone 
speech therapy.  On examination, however, his speech was 
spontaneous, although somewhat irrelevant and incoherent due 
to his intoxication.  His memory was intact.  The 
psychiatrist provided diagnoses of alcohol dependence and a 
mixed personality disorder.  The psychiatrist also found that 
there might be some sequelae from the head injury, but did 
not describe any.

A November 1992 VA treatment record indicates that, although 
the veteran had incurred a head injury, his history of 
seizures could be related to his alcohol abuse.  Regardless 
of their cause, the seizures were well controlled with 
medication.  

He underwent a neurological evaluation in April 1994, during 
which the neurologist noted that his medical history was 
significant for a seizure disorder.  The neurologist reviewed 
his medical records and found evidence of non-compliance with 
his medication, in that his blood levels (presumably for 
Dilantin) fluctuated significantly.  The neurologist found 
that the non-compliance could be due to his chronic alcohol 
abuse.  His other medical problems included the left knee 
disability.  On examination the neurologist determined that 
he had a moderate cognitive impairment, in that he had 
problems with word finding.  There was no evidence of motor 
weakness.

When hospitalized in the VA domiciliary from March to July 
1994 for the treatment of alcoholism, the treatment provider 
found that the veteran had a poor prognosis and was 
unemployable, with a 30-year history of alcohol abuse and 
recidivism.  He was evaluated by a neurologist, who found 
some evidence of a cognitive impairment.  He was discharged 
from the domiciliary when he appeared to be intoxicated.  

VA hospital records for April 1995 indicate that he had had 
an apparent seizure while hospitalized, in that he was found 
to be unresponsive.  He was then transferred to the intensive 
care unit with a diagnosis of alcoholic liver disease with 
hepatic encephalopathy.  The records show that the lethargy 
and slurred speech he then experienced were due to the liver 
disease.

When evaluated in the VA Neurology Clinic in February 1998, 
the appellant reported that the veteran had stopped taking 
all his medications.  There was no reference, however, to him 
having had any seizure.

In a March 1998 statement the appellant reported that the 
veteran experienced periods of dysphagia and short and long 
term memory loss, that he misunderstood conversations and 
reading material, and that he had outbursts of anger.  
Although she noted that he then had end-stage liver disease, 
she attributed his symptoms to the 1990 head injury.

A May 1999 VA treatment record indicates that the seizure 
disorder was in remission.  In April 2000 the veteran's 
treating physician determined that the seizures had resolved.

Documents in the SSA file show that the veteran was initially 
awarded disability benefits in June 1990 based on diagnoses 
of a personality disorder, post-traumatic organic brain 
syndrome, and alcoholism.  The onset of the disability was 
September 9, 1989 (prior to his head injury), when he was 
fired from his employment as an electronics repairman due to 
his alcohol abuse.  There was no reference to his left knee 
disability.  In assessing his psychiatric functioning the SSA 
psychologist found that he had a severe personality disorder, 
a history of alcoholism, and post-traumatic brain syndrome as 
shown when he was hospitalized in January 1990 and as a 
result of the June 1990 psychiatric examination.

The status of the veteran's SSA disability was re-evaluated 
in 1998 and 2000.  The adjudicator found in April 1998 that 
his disability had continued based on the primary diagnosis 
of chronic liver disease and cirrhosis, with no secondary 
diagnosis.  In December 2000 the adjudicator continued his 
disability based on the primary diagnosis of chronic liver 
disease and cirrhosis, and a secondary diagnosis of 
osteoarthritis and allied disorders.  In assessing the 
disability in December 2000, however, the adjudicator found 
that the veteran met the regulatory listings for a finding of 
disability due to the chronic liver disease with a variceal 
bleed in October 1996 and ascites since December 1995.

Additional VA treatment records show that the veteran was 
hospitalized from June to August 2002 for the treatment of 
end-stage liver disease due to alcoholic cirrhosis, and that 
he was waiting for a liver transplant.  While hospitalized he 
underwent a psychiatric evaluation, during which he reported 
that he stopped working after the head injury in January 1990 
because he was "not the same person" and "got pretty 
nasty" at work.  He stated that although he drank heavily 
until 1995, he had been able to continue working.  He also 
stated that although he had participated in numerous 
rehabilitation programs, he had been unable to stop drinking 
until he incurred a head injury and that after he had the 
injury he "lost all desire to drink."  He reported that the 
head injury occurred when he was at work, and was unrelated 
to drinking.  He denied having consumed any alcohol since 
1995, when he became ill with the liver disease.

On mental status examination the psychiatrist noted that he 
was a bit tangential and sometimes lost his train of thought, 
which was likely due to fatigue but could be related to 
possible encephalopathy or the closed head injury.  The 
psychiatrist found no evidence of a thought disorder, and his 
insight and judgment were intact.

The appellant submitted a copy of the death certificate 
showing that the veteran died in August 2002 due to septic 
shock that was due to or the consequence of end-stage liver 
disease.  In September 2002 she submitted a claim for 
Dependency and Indemnity Compensation (DIC), as well as any 
accrued benefits due the veteran at the time of his death.  

The RO interpreted the April 2001 statement from the 
veteran's representative as a claim for service connection 
for liver disease.  In the March 2003 rating decision here on 
appeal the RO implemented the Board's May 2002 decision by 
assigning a 10 percent disability rating for the residuals of 
the head injury, effective with the date of the April 1999 
claim to reopen.  In addition to the "residuals of the head 
injury," the RO granted service connection for 
aphasia/dysphasia, anosmia, and headaches, all rated as non-
compensable.  The RO also granted service connection for end-
stage liver disease, and assigned a 50 percent rating 
effective April 5, 2001, the date of the representative's 
statement.  In addition, the RO granted a total disability 
rating effective April 5, 2001.  

In the award action to effectuate that March 2003 decision, 
the RO paid to the appellant the difference in compensation 
between that payable with a combined rating of 40 percent 
(the veteran's then-existing rating) and that payable with a 
combined rating of 50 percent (due to the additional 
10 percent rating for the residuals of the head injury) from 
August 1, 2000, to April 30, 2001.  The RO also paid to the 
appellant the difference in compensation between that payable 
with a combined rating of 40 percent and that payable with a 
combined rating of 100 percent (due to the award of a total 
rating) for May 1, 2001, to July 31, 2002, as accrued 
benefits.
Increased Rating for the Residuals of a Head Injury
Relevant Laws and Regulations

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
for a period not to exceed two years prior to death, shall be 
paid to the surviving spouse.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000(c) (2004).  The entitlement of the 
accrued benefits claimant is derived from the veteran's 
entitlement, and the accrued benefits claimant cannot be 
entitled to a greater benefit than the veteran would have 
received had he lived.  Zevalkink v. Brown, 6 Vet. App. 483, 
489-90 (1994).

The Board notes that the statute was amended in January 2003 
to eliminate the two-year restriction on the payment of 
accrued benefits.  The revision to the statute, however, 
applies only to deaths occurring on or after the date of 
enactment, which was December 16, 2003.  See the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 
2651 (Dec. 16, 2003).  Because the veteran's death occurred 
in August 2002, the appellant's claim must be considered 
under the version of 38 U.S.C.A. § 5121(a) previously in 
effect, which limited eligibility for accrued benefits to a 
two-year period.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

The appellant has appealed the disability rating initially 
assigned with the grant of service connection in March 2003.  
Because she has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which the veteran's claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

With the grant of service connection in March 2003, the RO 
evaluated the residuals of the head injury under Diagnostic 
Code 8045, with a parallel citation to Diagnostic Code 8910.  
According to Diagnostic Code 8045 for brain diseases due to 
trauma, purely neurological disabilities, such as 
epileptiform seizures, will be rated under the diagnostic 
code specifically dealing with such disability.  Purely 
subjective complaints, such as headache, dizziness, insomnia, 
etc., will be rated 10 percent and no more under Diagnostic 
Code 9304 for dementia due to brain trauma.  The 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 
10 percent for brain disease due to trauma under Diagnostic 
Code 9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  
38 C.F.R. § 4.124a (2004).

In order to warrant a rating for epilepsy, the seizures must 
be witnessed or verified at some time by a physician.  As to 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  38 C.F.R. § 4.121 (2004).  A major seizure is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness.  A minor seizure consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head, or sudden jerking movements of the arms, trunk, or 
head, or sudden loss of postural control.  Diagnostic Code 
8910 for grand mal epilepsy and Diagnostic Code 8911 for 
petit mal epilepsy provide a 10 percent evaluation for a 
confirmed diagnosis of epilepsy with a history of seizures.  
A 20 percent evaluation applies if the veteran has had at 
least one major seizure in the last two years, or at least 
two minor seizures in the last six months.  When continuous 
medication is shown necessary for the control of epilepsy, 
the minimum evaluation will be 10 percent, not to be combined 
with any other rating for epilepsy.  38 C.F.R. § 4.124a 
(2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.
Analysis

The evidence shows that the veteran died in August 2002.  The 
appellant requests accrued benefits from August 2000 to 
August 2002.

The appellant contends that the veteran has been totally 
disabled since January 1990 due to the residuals of the head 
injury.  The medical evidence shows that he incurred a head 
injury in January 1990, following which he experienced some 
motor and speech deficits and headaches.  When examined in 
January 1991, however, he had only mild word-finding 
difficulties and mild deficits in motor functioning.  
Intellectually he was functioning in the high-average range 
and his memory and learning ability were superior, and the 
examining neuropsychologist determined that he had no serious 
cognitive limitations.  The medical evidence from 1992 to 
1995 shows multiple hospitalizations for the treatment of 
alcohol abuse, but do not reflect any complaints or clinical 
findings related to the head injury other than mild word-
finding difficulty when stressed.

According to the medical evidence, the veteran was given 
Tegretol and then Dilantin "prophylactically" in order to 
prevent any seizures.  The medical evidence indicates that he 
reported having had a seizure in February 1995, and he was 
found to have probably had a seizure in April 1995, but 
subsequent medical records show the seizure disorder to be in 
remission, or resolved.  In any event, there is no evidence 
of him having had any seizure during the two-year period 
preceding his death.

The RO assigned a 10 percent rating for the residuals of the 
head injury because the veteran was taking Dilantin to 
control the seizures.  In order to warrant a 20 percent 
rating, the evidence must show that prior to his death in 
August 2002 he had at least one major seizure in the previous 
two years, or at least two minor seizures in the previous six 
months.  38 C.F.R. § 4.124a, Diagnostic Code 8910 (2004).  
The evidence does not show that he had any seizures after 
April 1995.  The Board finds, therefore, that the criteria 
for a higher rating for the seizure disorder have not been 
met since his claim was initiated in April 1999.  Fenderson, 
12 Vet. App. at 126-27.  For that reason the preponderance of 
the evidence is against the appeal to establish entitlement 
to a disability rating in excess of 10 percent for the 
residuals of a head injury, with post-traumatic 
encephalopathy and a history of seizures, for accrued benefit 
purposes.
Earlier Effective Date for the Award of a Total Rating
Relevant Laws and Regulations

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 
70 percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantially gainful employment.  
38 C.F.R. § 4.16(a) (2004).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16(b) (2004).  

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date; 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2004).  
The phrase "otherwise, date of receipt of claim" applies 
only if a factually ascertainable increase in disability 
occurred more than one year prior to filing the claim for an 
increased rating.  Harper v. Brown, 10 Vet. App. 125 (1997).
Analysis

In the March 2003 rating decision the RO awarded a total 
disability rating with an effective date of April 5, 2001, 
the date of the claim for service connection and the 
effective date of the 50 percent rating for liver disease.  
The appellant contends that she is entitled to an effective 
date of at least August 2000 on the basis that the veteran 
was totally disabled since January 1990.

Although the veteran and the appellant later contended that 
he stopped work in January 1990 due to the head injury, the 
contemporaneous records show that he was fired from his 
employment due to alcohol abuse in September 1989.  In a 
March 1990 statement he reported that he had lost his job in 
September 1989 because he was staying intoxicated "24 hours 
a day."  He also reported having been hospitalized for 
alcohol rehabilitation three times prior to losing his job, 
and he was again admitted to the VAMC for detoxification in 
September 1989.  He was apparently unemployed since September 
1989.

A VA physician stated in March 1990 that the veteran was 
unable to work due to the residuals of the head injury.  
Other than indicating that he had some speech and motor 
deficits, the examiner did not provide any clinical findings 
in support of his conclusion that the veteran was unable to 
work due to the residuals of the head injury.  The 
neurological examination resulting in that conclusion 
revealed no abnormalities.  An examination in February 1990 
had revealed no abnormalities other than a speech impediment.

The VA examiner in November 1990 also concluded that, 
although the condition could improve over time, the veteran 
was then totally disabled due to the residuals of the head 
injury.  The only manifestations documented, however, 
consisted of dysphasia, anosmia, visual blurring, and 
headaches.  The anosmia, visual blurring, and headaches were 
based on the veteran's report and not substantiated by any 
clinical findings.  Although the VA treatment records showed 
that he had dysphasia, for which he had undergone speech 
therapy, the examiner did not provide any rationale for his 
conclusion that the dysphasia, which was described as mild 
word-finding difficulties in January 1991, would prevent the 
veteran from engaging in any sort of substantially gainful 
employment.

The evidence shows that following the January 1990 head 
injury the veteran continued to abuse alcohol, in that he was 
intoxicated when examined by the SSA psychiatrist in June 
1990.  From 1992 to February 1995 his numerous VA 
hospitalizations were for the treatment of alcohol abuse, 
with no reference to any neurological impairment other than 
mild word-finding difficulty when under stress.  Although he 
may have been totally disabled due to the alcohol abuse, 
service connection for alcohol abuse has not been 
established, nor is primary alcohol abuse subject to service 
connection.  38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301 (2004).  

Since March 1995 the veteran has received treatment for 
chronic liver disease, which resulted in his death in August 
2002.  Although the RO granted service connection for the 
liver disease in the March 2003 rating decision, the 
effective date for the grant of service connection was April 
5, 2001, the date of the claim for service connection for 
that disorder.  The appellant argues that the liver disease 
should be considered in determining the veteran's 
employability prior to April 2001 because it was caused by 
Dilantin toxicity.  Prior to April 5, 2001, however, the 
liver disease was not a "service-connected disability" 
pursuant to 38 C.F.R. § 4.16(a), and any occupational 
impairment due to the liver disease cannot be considered in 
determining whether the veteran was incapable of 
substantially gainful employment.  Regardless of when the 
onset of the disease occurred, it cannot be considered in 
evaluating the veteran's employability prior to the date of 
receipt of the claim for service connection.

Prior to April 5, 2001, the veteran's service-connected 
disabilities consisted of the following: a post-operative 
medial meniscectomy of the left knee, with ligamentous 
instability, rated as 40 percent disabling; the residuals of 
the head injury, rated as 10 percent disabling; and 
aphasia/dysphasia, anosmia, and headaches, as residuals of 
the head injury, all rated as non-compensable.  Based on the 
40 percent rating assigned for the left knee disability, it 
is apparent that the veteran had significant disability in 
the left knee.  He had significant disability in the left 
knee, however, for many years while he continued to work.  
The appellant does not contend that the left knee disability 
alone precluded the veteran from working; she contends that 
he was unable to work due to the residuals of the head 
injury, regardless of whether the percentage requirements of 
38 C.F.R. § 4.16(a) were met.  

In accordance with 38 C.F.R. § 4.16(b), if the veteran is 
unemployable due to service-connected disability and the 
percentage requirements of 38 C.F.R. § 4.16(a) are not met, 
the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  In this case, however, the evidence 
does not show that the veteran was, in fact, incapable of 
substantially gainful employment due solely to his service-
connected disabilities for August 2000 to August 2002.

During a November 2000 hearing the veteran testified that he 
was still unable to smell or taste, but his difficulties with 
speech had resolved with therapy.  He stated that he was not 
receiving any medical treatment for the residuals of the head 
injury.  The only residual of the January 1990 head injury 
that he then experienced was, therefore, the inability to 
smell or taste.

When evaluated by the private orthopedist in January 2001 the 
veteran reported having had a loss of memory and difficulty 
finding words when speaking since the January 1990 head 
injury.  In his February 2001 report the orthopedist provided 
the opinion that, due to the left knee disability and the 
head injury that "seemed to have affected his mind and/or 
memory," the veteran was not employable.  He stated that his 
opinion was based on review of the veteran's medical records 
and the history reported by the veteran.  The orthopedist did 
not undertake an examination in order to determine whether 
the veteran had any cognitive impairment related to the head 
injury; he suggested that the veteran undergo a neurological 
evaluation to make that determination.  The medical records 
referenced in the January 2001 report pertain only to the 
veteran's hospitalizations in January 1990; he did not refer 
to any current records regarding a cognitive impairment 
resulting from the head injury, nor did he acknowledge the 
diagnosis of hepatic encephalopathy documented in the 1995 VA 
treatment records.  His assessment, therefore, that the 
veteran continued to have a cognitive impairment related to 
the head injury was based on the veteran's report.  Because 
the assessment was based on the veteran's report, which is in 
conflict with his November 2000 testimony and unsupported by 
any clinical findings, it is not probative of the veteran 
having any residual impairment resulting from the January 
1990 head injury.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (the Board is not required to accept a medical opinion 
that is based on a recitation of medical history and 
unsupported by clinical findings).

The appellant contends that the veteran was entitled to a 
total rating based on unemployability because he had been 
unable to work since incurring the head injury in January 
1990 and because he had been awarded SSA disability benefits 
based on the head injury.  As shown above, however, the 
veteran was fired from his employment in September 1989 due 
to alcohol abuse, before the head injury occurred.  Although 
he was arguably unemployable from 1990 until his death in 
August 2002, his inability to perform substantially gainful 
employment prior to April 2001 was not due to service-
connected disability.  The SSA initially awarded disability 
benefits based on the residuals of the head injury, in 
addition to a severe personality disorder, but the veteran's 
disability benefits were continued in 1998 and 2000 due to 
the end-stage liver disease, not any residual of the head 
injury.

The appellant's representative also argues that there is no 
limit on the retroactive benefits payable to the appellant 
because the benefits were "due and unpaid" at the time of 
the veteran's death, not "accrued benefits" limited to two 
years prior to death in accordance with 38 U.S.C.A. 
§ 5121(a).  That statute provides:

Except as provided in sections 3329 and 3330 of 
title 31, periodic monetary benefits (other than 
insurance and servicemen's indemnity) under laws 
administered by the Secretary to which an 
individual was entitled at death under existing 
ratings or decisions, or those based on evidence in 
the file at date of death (hereinafter in this 
section and section 5122 of this title referred to 
as "accrued benefits") and due and unpaid for a 
period not to exceed two years, shall, upon the 
death of such individual be paid as follows: 
.... 
(2) Upon the death of a veteran, to the living 
person first listed below: 
(A) The veteran's spouse. . . .

The Court interpreted this section of the statute in Bonny v. 
Principi, 16 Vet. App. 504 (2002), and held that the statute 
provided two different classes of benefits that may be 
payable on the death of a veteran: (1) periodic monetary 
benefits to which the veteran was entitled at death under 
existing ratings or decisions, which the Court referred to as 
"benefits awarded but unpaid", or (2) periodic monetary 
benefits based on evidence in the file at the date of the 
veteran's death and due and unpaid for a period not to exceed 
two years, which the Court referred to as "accrued benefits."  
The Court also held that the two-year limitation applied only 
to "accrued benefits," not "benefits awarded but unpaid," 
and that when benefits have been awarded but not paid prior 
to the veteran's death, the eligible survivor is entitled to 
receive the entire amount of the award.  Bonny, 16 Vet. App. 
at 507.  In Bonny the veteran died five days after the RO 
promulgated a rating decision awarding him additional 
benefits.

The appellant's representative contends that the appellant is 
entitled to "benefits awarded but unpaid" because the Board 
granted service connection for the residuals of the head 
injury in May 2002, prior to the veteran's death in August 
2002.  The Board also found that the issue of entitlement to 
a total rating was "inextricably intertwined" with the 
rating to be assigned for the residuals of the head injury, 
and remanded that issue to the RO.  

Although the Board had granted service connection, the rating 
to be assigned for the disability and the effective date for 
the grant of service connection had not been determined; 
those issues were within the purview of the RO to determine 
in the first instance.  Until the RO authorized the 
10 percent rating for the residuals of the head injury, there 
were no benefits due the veteran.  The Board did not 
determine that the veteran was entitled to a total rating; 
the Board remanded that issue to the RO for re-adjudication.  
Because the rating to be assigned, the effective date, and 
entitlement to a total rating were not adjudicated until 
March 2003, after the veteran's death, there were no 
"periodic monetary benefits to which the veteran was 
entitled at death under existing ratings or decisions" that 
could be paid to the appellant as "benefits awarded but 
unpaid."  Consideration of the Court's holding in Bonny does 
not, therefore, result in entitlement to accrued benefits 
based on a total rating prior to April 5, 2001.

In summary, the evidence does not show that the veteran was 
precluded from securing or following substantially gainful 
employment due solely to service-connected disability prior 
to April 5, 2001.  The Board finds, therefore, that the 
criteria for referral of the case to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996) (the Board does not have authority 
to assign an extra-schedular rating in the first instance).  
For that reason the preponderance of the evidence is against 
the appeal to establish entitlement to an earlier effective 
date for the assignment of a total disability rating based on 
individual unemployability.


ORDER


The appeal to establish entitlement to a disability rating in 
excess of 10 percent for the residuals of a head injury, with 
post-traumatic encephalopathy and a history of seizures, for 
accrued benefit purposes, is denied.

The appeal to establish entitlement to an effective date 
prior to April 5, 2001, for the assignment of a total 
disability rating based on individual unemployability due to 
service-connected disability, for accrued benefit purposes, 
is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


